Citation Nr: 9935033	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a nervous disorder.  

2. Entitlement to service connection for a cardiovascular 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1998 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Louisville, Kentucky (hereinafter 
"RO"), which denied entitlement to service connection for a 
nervous disorder and a cardiovascular condition.  


FINDINGS OF FACT

1. The record contains no competent medical evidence of a 
current nervous disorder.  

2. The record contains no competent medical evidence of a 
nexus between the veteran's current cardiovascular 
disorder and his period of active service.  


CONCLUSION OF LAW

1. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a nervous disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a cardiovascular 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1944 to November 
1944.  

The veteran's service medical records are unavailable.  A 
letter from the National Personnel Records Center dated 
November 1997 indicates that if the records were in their 
custody on July 12, 1973, they would have been in the area 
that suffered the most damage in the fire of that date and 
may have been destroyed.  The letter further indicated that 
complete personnel and medical records could not be 
reconstructed.  The veteran completed and returned a Request 
for Information Form, 13055, indicating treatment in November 
1944 for heart and nerves.  The National Personnel Records 
Center was able to locate Daily Sick Reports from Camp Croft, 
South Carolina.  These reports indicate that for four days in 
November 1944 the veteran was hospitalized for an unspecified 
reason.  

In March 1997, the veteran was treated at the Lexington VAMC.  
The veteran reported that hypertension had been diagnosed one 
month earlier when he went to see his local physician.  The 
diagnostic impression given was atherosclerotic vascular 
disease.  There was no reference to any problems in service.  
The veteran was seen again that month and the assessment 
included hypertension and coronary artery disease.  
Subsequent treatment records from the VA dated in 1997 and 
1998 note the veteran's cardiovascular disorder.

In April 1998, the veteran filed a claim for compensation for 
a nervous disorder and a heart disorder from 1944. 

In November 1998, the veteran testified at a hearing before 
the RO.  As a preliminary matter, the RO noted that the 
veteran requested a Travel Section hearing on the VA Form 9 
and inquired if he still wished for such a hearing.  The 
veteran indicated that the hearing before the RO was 
sufficient.  The veteran testified that during his period of 
service he was hospitalized at Camp Croft.  He could not 
remember what disease or condition necessitated his 
hospitalization.  The veteran had enlisted for the duration 
of the war, but was honorably discharged following his 
hospitalization.  The veteran testified that prior to his 
hospitalization he had been having problems with his heart 
and his nerves.  He told of seeing nine men killed during a 
basic training accident.  He testified that within two weeks 
of his discharge, Dr. I. L. Farmer, who died fifteen-to-
twenty years ago, began treating him.  The veteran could not 
remember what diagnosis Dr. Farmer made.  The veteran 
described his symptoms at that time as spells in which he 
would become "real nervous," and hearing or feeling his 
heart beat when he was laying down at night.  After Dr. 
Farmer died, the veteran began seeing Dr. Baggle, who has 
also passed away.  The veteran was unable to obtain records 
of his treatment with either Dr. Farmer or Dr. Baggle.  The 
veteran began going to the VAMC in 1997.  He testified that 
currently broke down frequently and was easily shaken up. 

Additional VA medical records reflect that he was seen for 
his cardiovascular disorder and other conditions not 
pertinent to this appeal.  There was no indication of 
treatment for a psychiatric disorder. 


Applicable Law

The veteran contends the RO erred in failing to grant service 
connection for a nervous disorder and a cardiovascular 
condition.  

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1469 (Fed.Cir. 1997).  Thus, the threshold 
question before the Board is whether the veteran has 
presented a well-grounded claim for service connection.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Epps 
at 1468; Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Service connection for psychoses or cardiovascular-renal 
disease including hypertension may be presumed if a veteran 
served for 90 or more days either during a period of war or 
after January 1, 1947 and the condition manifested to a 
compensable degree within one year of service. 38 C.F.R. §§ 
3.307, 3.309(a).  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b) (1999).  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997). 

Where the determinative issue involves medical causation or 
medical diagnosis, medical evidence to the effect that the 
claim is plausible or possible is required in order for a 
claim to be considered well grounded.  Epps at 1468; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well-grounded, but the 
exception to that rule is where the evidentiary assertion is 
inherently incredible or when it is beyond the competence of 
the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

Analysis

The veteran has claimed for compensation for a nervous 
disorder and a cardiovascular condition.  As discussed below, 
the veteran's claim is not well grounded for either of these 
conditions.  

A. Nervous Disorder

At his hearing before the RO, the veteran stated that during 
and after his period of service his nerves were shot, and he 
would get all nervous and go to pieces.  The veteran 
indicated that both private doctors with whom he treated 
post-service are deceased, and that he was unable to obtain 
any records from them.  The record does not contain any other 
evidence indicating the veteran has been diagnosed with or 
treated for a nervous disorder or any type of psychiatric 
condition, either during service or any time thereafter.  
While the Board does not doubt the sincerity of his belief in 
the validity of his claim, the veteran has not been shown by 
either training or experience to be competent to give medical 
opinions.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  See Grottveit, at 93.  Thus, there is no competent 
evidence of either current disability, in-service incurrence 
or aggravation of a disease or injury, or nexus between any 
current disability and the veteran's period of service.  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for a nervous disorder 
are not present.  

B. Cardiovascular Condition

VA treatment records from 1997 through 1999 clearly indicated 
the veteran has coronary artery disease and hypertension.  
Thus, the evidence of record demonstrates that the veteran 
has a current disability. At his hearing before the RO, the 
veteran stated that during his period of service his heart 
"just about got [him] a few times."  The veteran also 
indicated having post-service problems with his heart, 
including having it "fluttering around."  The veteran 
indicated that both private doctors with whom he treated 
post-service are deceased, and that he was unable to obtain 
any records from them.  The record does not contain any 
evidence indicating the veteran has been diagnosed with or 
treated for a cardiovascular disorder prior to 1997, when he 
went to the VA and reported that he had been diagnosed with 
hypertension one month earlier.  While the Board does not 
doubt the sincerity of his belief in the validity of his 
claim, as noted above, the veteran has not been shown by 
either training or experience to be competent to give medical 
opinions.  Thus, there is no competent evidence of either an 
in-service incurrence or aggravation of a disease or injury, 
or a nexus between the current disability and the veteran's 
period of service.  

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for a cardiovascular 
condition are not present.  

C. Conclusion

As discussed above, the evidence of record is not sufficient 
to well ground the veteran's claims.  In the absence of a 
well-grounded claim, the VA has no duty to assist the veteran 
in developing the record to support his claim for service 
connection. See Epps, 126 F.3d at 1469.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claims, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed.Cir. 1997).  However, the Board 
views the Statement of the Case and Supplemental Statements 
of the Case provided by the RO and its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and to explain why his current 
attempt fails.  Robinette v. Brown, 8 Vet.App. 69, 77-79 
(1995).

As noted above, the National Personnel Records Center was 
unable to locate the veteran's service medical records.  Sick 
logs dated in 1944 were obtained, but no specific disorder 
was identified.  In situations where service medical records 
are presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The Board, however, 
is not required to accept lay evidence where competent 
medical evidence of a nexus or diagnosis is necessary.  In 
the instant case, the veteran was advised that his service 
medical records could not located and he was given an 
opportunity to submit alternative evidence.  The veteran 
noted at his hearing that post service medical records could 
not be obtained.  Accordingly, the Board finds that the 
present record lacks competent evidence of a current nervous 
disorder or competent medical evidence linking his current 
coronary artery disease to his period of active service.  The 
veteran's claims, therefore, are not well grounded.


ORDER

1. Entitlement to service connection for a nervous disorder 
is denied.  

2. Entitlement to service connection for a cardiovascular 
condition is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

